 

 

ii…§ TREASURY DEPARTMENT @rittci: or PUBLIC Arrains

E:vreaa<;otn UNriL il a.m. (EDT), September 7, 2008
C©NTACT Brookly l\/icLaughlin, (202) 622-2920

FA<C"r St-n~:itr:
’li`RitAsURY SENtoR PREFERRED SiroCK PURCHASE AGREEMENT

`Fannie l\/iae and Freddie Mac debt and mortgage backed securities outstanding today amount to about 35
trillion, and are held by central banks and investors around the world. Investors have purchased
securities of these government sponsored enterprises in part because the ambiguities in their
Congressional charters created a perception of government backing These ambiguities fostered
enormous growth in GSE debt outstanding, and the breadth of these holdings pose a systemic risk to our
financial system. Because the U. S. government created these ambiguities, we have a responsibiiity to
i313tii avcitezm'd uitnnaecty“aactress tire“sy scemic’r'sk*m'w puse"ci“by tne'scaie airupieautn 01 `tne noidi gs
of GSE debt and mortgage backed securities

i`o address our responsibility to support GSE debt and mortgage backed securities holders, Treasury
entered into a Senior Preferred Stock Purchase Agreement with each GSE which ensures that each
enterprise maintains a positive net worth This measure adds to market stability by providing addit i0 ;a?_
security to GSE debt holders - senior and subordinated-- and adds to mortgage affordability by
providing additional confidence to investors in GSE mortgage-backed securities This commitment aiso
eliminates any mandatory triggering of receivership

These agreements are the most effective means of averting systemic risk and contain terms and
conditions to protect the taxpayer. They are more efficient than a one-time equity injection, in that
F:`reasury Wiil use them only as needed and on terms that the Treasury deems appropriate

These agreements provide significant protections for the taxpayer, in the form of senior preferred stock
with a liquidation preference, an upfront $l billion issuance of Senior preferred stock with a l()% coupon
from each GSE, quarterly dividend payments, warrants representing an ownership stake of 79.9% in
each GSE going forward, and a quarterly fee starting in 20l 0.

Terrms of the Agn'eements:

@ 'l`he agreements are contracts between the Department of the Treasury and each GSE. The ey
indefinite in duration and have a capacity of $lOO billion each an amount chosen to clemons
a strong commitment to the GSES’ creditors and mortgage backed security holders § his 111
is unrelated to the Treasury’s analysis of the current financial conditions of the GSES.

@ if the Federal l-lousing Finance Agency determines that a GSE’s liabilities have exceededn " s
assets under generally accepted accounting principles, Treasury will contribute cash capita l
the GSE in an amount equal to the difference between liabilities and assets. An amount equa-

-C~
hi
c.i

,"/\
’~\/

each such contribution will be added to the senior preferred stock held by Treasury, which v~.fiii
be senior to all other preferred stock, common stock or other capital stock to be issued by the
GSE. These agreements Will protect the senior and subordinated debt and the mortgage backed
securities of the GSES. The GSE’s common stock and existing preferred shareholders will bear
any losses ahead of the govemment.

in exchange for entering into these agreements with the GSES, Treasury will immediateiy receive
the following compensation:
o $l billion of senior preferred stock in each GSE
o Warrants for the purchase of common stock of each GSE representing 79.9% of the
common stock of each GSE on a fully-diluted basis at a nominal price

The senior preferred stock shall accrue dividends at 10% per year. The rate shall increase to "7

if. in any quarter, the dividends are not paid in cash, until all accrued dividends ha d
cash_

A
L'/,~

ve been paid

ihe senior preferred stock shall not be entitled to voting rights In a conservatorship, voting
rights of all stockholders are vested in the Conservator.

Beginning l\/iarch 31, 2010, the GSES shall pay the Treasury on a quarterly basis a periodic
commitment fee that will compensate the Treasury for the explicit support provided by the
agreement The Secretary of the Treasury and the Conservator shall determine the periodic
commitment fee in consultation with the Chairman of the Federal Reserve. This fee may be paid
in cash or may be added to the senior preferred stock.

@ The following covenants apply to the GSEs as part of the agreements
o Without the prior consent of the Treasury, the GSES shall not:

o l\/iake any payment to purchase or redeem its capital stock, or pay any
dividends, including preferred dividends (other than dividends on the senior
preferred stock)

lssue capital stock of any kind

Enter into any new or adjust any existing compensation agreements with

“named executive officers” without consulting with Treasury

Terminate conservatorship other than in connection with receivership

Sell` convey or transfer any of its assets outside the ordinary course of business
except as necessary to meet their obligation under the agreements to reduce
their portfolio of retained mortgages and mortgage backed securities

Increase its debt to more than l lO% of its debt as of .lune 30, 2008

Acquire or consolidate with, or merge into, another entity.

@ Each GSE’s retained mortgage and mortgage backed securities portfolio shall not exceed 38ch
billion as of December 31, 2009, and shall decline by lO% per year until it reaches $250 biliion.

_3@_

